Citation Nr: 1613950	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is etiologically related to his active service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duty to notify and assist is not required at this time.

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that his bilateral hearing loss disability was caused by exposure to excessive noise in-service.  In an August 2012 statement, the Veteran asserted that he fired live ammunition during tank training exercises without hearing protection.  His DD-214 Form shows that he was a field artillery crewman.  The Board concedes in-service noise exposure. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In February 1966, the Veteran was provided with an enlistment audiogram.  The audiogram reflects pure tone thresholds in American Standard Association (ASA) units.  The Board has converted these findings to the International Organization for Standardization (ISO) units.  The ISO units are the parenthetical values listed below.  The February 1966 audiogram does not provide a value for the 3000 hertz frequency.  The Veteran's February 1966 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
0 (10)

0 (5)
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)

The Veteran's ears and ear drums were evaluated as normal. 

The Veteran's December 1967 separation audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
10
15
10
RIGHT
20
15
15
15
10

The Veteran's ears and ear drums were evaluated as normal. 

The Veteran was afforded a VA examination to determine the nature and extent of his claimed bilateral hearing loss disability and tinnitus in August 2011.  The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
65
70
70
RIGHT
20
25
70
75
75

Speech audiometry (CNC) revealed speech recognition ability of 96 percent in each ear.  The VA examiner diagnosed bilateral sensorineural hearing loss.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or, when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or, when speech recognition scores are less than 94 percent. 

The August 2011 VA examination audiogram establishes a current bilateral hearing loss disability.  However, the VA examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his active service.  She elaborated that the Veteran's hearing acuity was normal upon separation from the active service. 

In October 2015, VA obtained an addendum opinion.  The VA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not due to active service.  She elaborated that the Veteran's hearing acuity had worsened during service.

In December 2010, the Veteran underwent a private audiological evaluation by Dr. K.R.  He diagnosed mild sloping to moderate sensorineural hearing loss that was consistent with noise exposure.  He opined that it was more likely than not that the Veteran's hearing loss was at least partially due to his active service. 

The Board finds that the October 2015 VA addendum opinion and December 2010 opinion are more probative than the negative opinion proffered in August 2011.  The August 2011 VA examiner did not address the change that occurred in the Veteran's hearing acuity during service.  The weight of the evidence establishes that the Veteran's current bilateral hearing loss disability was incurred in service.  Therefore, in giving the Veteran the benefit of the doubt, his claim of entitlement to service connection for a bilateral hearing loss disability is granted. 


ORDER

Service connection for a bilateral hearing loss disability is granted.



REMAND

In August 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed tinnitus.  The VA examiner diagnosed tinnitus.  The Veteran reported first noticing hearing difficulties at the age of 38.  The VA examiner opined that the Veteran's tinnitus was less likely than not associated with the Veteran's bilateral hearing loss disability.  She elaborated that the Veteran's hearing was normal at separation and the record did not document complaints of tinnitus.  The Board finds that this opinion is inadequate as it does not address the change in the Veteran's hearing acuity during service.  Furthermore, the Board has granted service connection for a bilateral hearing loss disability.  Therefore, a remand is needed to obtain a VA addendum opinion to consider the relationship between the Veteran's tinnitus and the change in his hearing acuity during service.  The VA examiner is also asked to address the relationship between the Veteran's tinnitus and his service-connected bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the examiner who conducted the August 2011 examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's tinnitus.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  Is it at least as likely as not (a 50 % or better probability) that the Veteran's tinnitus was incurred in (is due to disease or injury in) service?
b.  If the VA examiner finds that the Veteran's tinnitus was less likely than not incurred in service, then he or she should address whether the Veteran's service-connected bilateral hearing loss disability caused or aggravated his tinnitus beyond its natural progression. 

The examiner must specifically address the Veteran's change in hearing acuity during service.  The examiner must also consider the Veteran's competent and credible statements.

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


